




EXECUTION COPY
AMENDMENT NO. 3
Dated as of March 10, 2015
to
CREDIT AGREEMENT
Dated as of October 21, 2011
THIS AMENDMENT NO. 3 (this “Amendment”) is made as of March 10, 2015 by and
among Cimpress N.V. (the “Parent”), Vistaprint Limited (the “Company”),
Vistaprint Schweiz GmbH, Vistaprint B.V. and Vistaprint USA, Incorporated
(collectively, the “Subsidiary Borrowers” and, together with the Parent and the
Company, the “Borrowers”), the Lenders parties hereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”),
under that certain Credit Agreement, dated as of October 21, 2011, as amended
and restated as of February 8, 2013, by and among the Borrowers, the other
Subsidiary Borrowers party thereto from time to time, the Lenders and the
Administrative Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”). Capitalized terms used herein and
not otherwise defined herein shall have the respective meanings given to them in
the Credit Agreement.
WHEREAS, the Borrowers have requested that the requisite Lenders and the
Administrative Agent agree to certain amendments to the Credit Agreement;
WHEREAS, the Borrowers, the Lenders party hereto and the Administrative Agent
have agreed to such amendments on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Administrative Agent hereby agree to enter into
this Amendment.
1.Amendments to the Credit Agreement. Effective as of the date of satisfaction
of the conditions precedent set forth in Section 2 below, the parties hereto
agree that the Credit Agreement is hereby amended as follows:
(a)Section 1.01 of the Credit Agreement is hereby amended to add the following
definitions thereto in the appropriate alphabetical order and, where applicable,
replace the corresponding previously existing definitions:
“Amendment No. 3 Effective Date” means March 10, 2015.
“Limited Recourse Guarantor” means a Subsidiary Guarantor party to a Limited
Recourse Guaranty.
“Limited Recourse Guaranty” means a Guaranty (or supplement thereto adding a
Limited Recourse Guarantor) entered into on or after the Amendment No. 3
Effective Date pursuant to which the obligations guaranteed by the Limited
Recourse Guarantor thereunder are limited (as determined by the Administrative
Agent in its reasonable credit judgment) as to amount, either by reference to
one or more specific amounts or mathematical formulas or otherwise by reference
to legal concepts or principles required under applicable law or regulation (but
excluding any general statutory limitations, including fraudulent transfer or
conveyance limitations).




--------------------------------------------------------------------------------




“Subordinated Indebtedness” means any Indebtedness of the Parent or any
Subsidiary (other than any such Indebtedness owed to the Parent or any
Subsidiary) the payment of which is subordinated to payment of the obligations
under the Loan Documents.
(b)The definition of “Material Subsidiary” appearing in Section 1.01 of the
Credit Agreement is hereby amended to amend and restate clause (a) of the second
proviso thereof in its entirety to read as follows:
“(a) Consolidated Total Assets shall exclude (1) assets that are considered to
be intangible assets under GAAP, including customer lists, goodwill, developed
technology, copyrights, trade names, trademarks, patents, franchises, licenses,
capitalized research, development costs, capitalized software and website
development, (2) intercompany receivables or loans between Persons that become
Subsidiaries and (3) that portion of the assets of Subsidiaries that are not
wholly-owned Subsidiaries that is attributable to the percentage of equity
interests not held, directly or indirectly, by the Parent or its wholly-owned
Subsidiaries and”
(c)The definition of “New Senior Unsecured Notes” appearing in Section 1.01 of
the Credit Agreement is hereby amended to delete the reference to “September 8,
2014” appearing therein and replace it with a reference to “March 10, 2015”.
(d)Section 6.04(d) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“(d)    investments, loans, advances and/or capital contributions made by the
Parent in or to any Subsidiary and made by any Subsidiary in or to the Parent or
any other Subsidiary (provided that (1) not more than an aggregate amount of
$200,000,000 in investments, loans, advances and/or capital contributions may be
made and remain outstanding, at any time, by Loan Parties to Subsidiaries which
are not Loan Parties (or do not become Loan Parties within forty-five (45) days
after the receipt of such investment, loan, advance and/or capital contribution)
and (2) in the event of an investment, loan, advance and/or capital contribution
to a Limited Recourse Guarantor, only the amount of recourse (as reasonably
determined by the Parent at the time of such investment, loan, advance and/or
capital contribution and approved by the Administrative Agent in its reasonable
credit judgment) with respect to such Limited Recourse Guarantor under the
applicable Limited Recourse Guaranty, after giving effect to such investment,
loan, advance and/or capital contribution, shall be excluded from this proviso
and the remaining balance of such investment, loan, advance and/or capital
contribution (less any amount paid, repaid, returned or otherwise distributed in
cash by such Limited Recourse Guarantor to the applicable transferor Loan Party
in respect of such investment, loan, advance and/or capital contribution, which
amount so deducted shall not exceed the original amount of such investment,
loan, advance and/or capital contribution) shall only be permissible to the
extent of availability under the foregoing $200,000,000 limitation hereunder
and/or the $75,000,000 basket in clause (k) below; provided, further, and for
the avoidance of doubt, (i) intercompany transfers of intangible assets that are
solely effected by bookkeeping entries and that do not otherwise represent an
exchange or transfer of assets are not deemed to be investments, loans or
advances or capital contributions and are not subject to the $200,000,000
limitation hereunder, (ii) investments, loans or advances and/or capital
contributions made by a Loan Party to a Subsidiary that is not a Loan Party
shall not be subject to the $200,000,000 limitation hereunder so long as such
Subsidiary that is not a Loan Party transfers such investment, loan, advance
and/or capital contribution, immediately upon receipt thereof, to a Loan Party,
but subject to clause (2) above), (iii) any investment, loan, advance and/or
capital contribution that is made to a Subsidiary that is not a Loan Party and
that has reduced the availability under the foregoing $200,000,000 limitation in
clause (1) above shall no longer reduce such availability from and after the
date that such Subsidiary becomes a Loan Party and (iv) any investment, loan
advance and/or capital contribution that is made to a Guarantor that is a
Limited Recourse Guarantor and that has reduced availability under clause (2)
above shall no longer reduce such availability from and after the date that such
Guarantor ceases to be a Limited Recourse Guarantor but remains a Guarantor;”
(e)Section 6.04(j) of the Credit Agreement is hereby amended to delete the
reference to




--------------------------------------------------------------------------------




“Amendment No. 2 Effective Date” appearing therein and replace it with a
reference to “Amendment No. 3 Effective Date”.
(f)Schedule 6.04 to the Credit Agreement is replaced in its entirety with
Schedule 6.04 attached hereto as Annex A.
2.Conditions of Effectiveness. The effectiveness of this Amendment is subject to
the conditions precedent that (i) the Administrative Agent shall have received
counterparts of this Amendment duly executed by the Borrowers, the Required
Lenders and the Administrative Agent, (ii) the Administrative Agent shall have
received counterparts of the Consent and Reaffirmation attached as Exhibit A
hereto duly executed by the Subsidiary Guarantors and (iii) the Administrative
Agent shall have received payment and/or reimbursement of the Administrative
Agent’s and its affiliates’ fees and expenses (including, to the extent
invoiced, fees and expenses of counsels for the Administrative Agent) in
connection with this Amendment and the other Loan Documents.
3.Representations and Warranties of the Borrowers. Each Borrower hereby
represents and warrants as follows:
(a)This Amendment and the Credit Agreement as amended hereby constitute legal,
valid and binding obligations of such Person and are enforceable against such
Person in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(b)As of the date hereof and after giving effect to the terms of this Amendment,
(i) no Default or Event of Default shall have occurred and be continuing and
(ii) the representations and warranties of each of the Parent and the other
Borrowers set forth in the Credit Agreement, as amended hereby, are true and
correct in all material respects (except to the extent such representation or
warranty is qualified by materiality or Material Adverse Effect, in which case
such representation and warranty shall be true and correct in all respects) as
of the date hereof.
4.Reference to and Effect on the Credit Agreement and the other Loan Documents.
(a)Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.
(b)The Credit Agreement, the Loan Documents and all other documents, instruments
and agreements executed and/or delivered in connection therewith shall remain in
full force and effect and are hereby ratified and confirmed.
(c)The execution, delivery and effectiveness of this Amendment shall not operate
as a waiver of any right, power or remedy of the Administrative Agent or the
Lenders, nor constitute a waiver of any provision of the Credit Agreement, the
Loan Documents or any other documents, instruments and agreements executed
and/or delivered in connection therewith.
(d)This Amendment is a “Loan Document” under (and as defined in) the Credit
Agreement.
5.Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York.
6.Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
7.Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Signatures delivered by facsimile or PDF shall have the same force and effect as
manual signatures delivered in person.
[Signature Pages Follow]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
CIMPRESS N.V.,
as a Borrower




By: /s/Robert Keane
Name: Robert Keane
Title: Chief Executive Officer




VISTAPRINT LIMITED,
as a Borrower




By: /s/Ernst Teunissen
Name: Ernst Teunissen
Title: President


VISTAPRINT SCHWEIZ GMBH,
as a Borrower




By /s/Katryn Blake
Name: Katryn Blake
Title: Managing Director


VISTAPRINT B.V.,
as a Borrower




By: /s/Ernst Teunissen
Name: Ernst Teunissen
Title: Managing Director


VISTAPRINT USA, INCORPORATED,
as a Borrower




By /s/Katryn Blake
Name: Katryn Blake
Title: President




--------------------------------------------------------------------------------








JPMORGAN CHASE BANK, N.A.,
individually as a Lender, as the Swingline Lender, as the Issuing Bank and as
Administrative Agent




By: /s/Daglas P Panchal
Name: Daglas P Panchal
Title: Vice President




FIFTH THIRD BANK,
as a Lender




By: /s/William Gamble
Name: William Gamble
Title: Officer




HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender




By: /s/David A. Carroll
Name: David A. Carroll
Title: Senior Vice President




SANTANDER BANK, N.A.,
as a Lender




By: /s/Scott Wollard
Name: Scott Wollard
Title: Managing Director




MUFG UNION BANK, N.A.,
as a Lender




By: /s/Christine Davis
Name: Christine Davis
Title: Director
SUNTRUST BANK,
as a Lender




By: /s/Brian Guffin
Name: Brian Guffin
Title: Director








--------------------------------------------------------------------------------




CITIZENS BANK, N.A.,
as a Lender




By: /s/Peter van der Horst
Name: Peter van der Horst
Title: Senior Vice President




PNC BANK, NATIONAL ASSOCIATION,
as a Lender




By: /s/Robert M. Martin
Name: Robert M. Martin
Title: Senior Vice President




BANK OF AMERICA, N.A.,
as a Lender




By: /s/Elizabeth A.S. Boyamian
Name: Elizabeth A.S. Boyamian
Title: Vice President




KEYBANK NATIONAL ASSOCIATION,
as a Lender




By: /s/James A Gelle
Name: James A Gelle
Title: Vice President
CAPITAL ONE, NATIONAL ASSOCIATION,
as a Lender




By: /s/Andrew J. Bella
Name: Andrew J. Bella
Title: Authorized Signatory




FIRST NIAGARA BANK, N.A.,
as a Lender




By: /s/Robert Dellatorre
Name: Robert Dellatorre
Title: Vice President




GOLDMAN SACHS BANK USA,
as a Lender






--------------------------------------------------------------------------------






By: /s/Michelle Latzoni
Name: Michelle Latzoni
Title: Authorized Signatory












